THOMPSON, Circuit Justice
(charging jury). The question for you to decide is one involving the life of the prisoner. It is for you to say whether he is guilty or not guilty. The material point in this ease is, whether the prisoner at the bar is the person who shipped on board the Holkar, in 1818, as sworn to by David Valentine, Oliver King, Peter Willis, and Mr. Bogart. The offense as charged in the indictment, if committed at all, is an aggravated piratical murder. It took place upon the high seas, and is therefore within the jurisdiction of this court. It satisfactorily appears by the evidence, that the Holkar cleared for Curacoa in October, 1818. There can be no doubt of this fact; indeed, it is not denied. It appears ¡liso that the vessel was commanded by Captain Brown; that her crew. with the exception of one person, was composed of colored people. This appears by the testimony of Diana, King. Willis. Mr. Bogart, and Mr. Conklin. It apjiears by the register of the ship and notarial list of Mr. Bogart (which agree with each other), that Alexander Cheevers. <’baríes Montiza, Patrick Butler (called Cook). James Irving, Charles Robinson (the prisoner), King, the witness, and the mate were the crew of the vessel. The vessel sailed for Curacoa, since which time nothing has been heard of -her. The insurances upon the Holkar and her cargo have long since been paid. There is no doubt, therefore, the vessel has been lost, whether in the manner related by King or not remains for you to determine.
Before his honor recapitulated King's testimony. he called the attention of the jury to the infamy of his character. It appears (said he) by the record of the general ses*648sions that King has been convicted of a larceny, and has been sentenced to the state prison, has served out his time, and has received a pardon from the executive of the state, for the purpose of making him a witness against the prisoner, all since the commission of the alleged murder. His honor observed, he had no doubt of the efficacy of the pardon, and that he was now a competent witness; his credibility, however, was still a subject for the consideration of the jury. The law has made him a competent witness; but the jury were not compelled to believe him. ana he should advise the jury to give no weight to his testimony where he was not corroborated by others. He adverted to the examination of King, made on the 3d oí June, 1819, immediately on his arrival in this country. The objection then to his credibility did not exist. That examination, and his testimony here to-day, appear to agree in all essential particulars; and it appears by Justice Hopson, chat it was not possible for him to have had access to that paper.
A pardon has the effect to restore a felon to competency as a witness. See State v. Foley, 15 Nev. 68, citing above case.
His honor instructed the jury, that the testimony of King ought to have no weight in their minds, unless corroborated by others, or by the circumstances of the case, and proceeded to detail the principal facts of the loss of the vessel, and the murder of Captain Brown, the mate, and Captain Humphries, as related by King (see his testimony). He remarked upon the consistency of King’s story, the minute history of the circumstances he had given, the difficulty, not to say impossibility, of King’s framing such a connected chain of facts.
It could not have escaped the jury (said his honor) that the case depended materially upon the circumstances. Before he enumerated them, he remarked upon the nature of circumstantial evidence. A number of cases have been cited and read, to show you the dangerous tendency of this kind of proof. It is possible an innocent person may have suffered, bul such cases (if any such there were) could be no objection to this kind of evidence; if jurors were to disregard it, there would be an end to the administration of law, and to government. It was (he observed) the duty of the jury to weigh all the evidence for and against the prisoner, and that fair and legal inferences were to be made from facts and circumstances proved, they were often more satisfactory and conclusive than the testimony of witnesses.
Then as to the identity of the prisoner. Notwithstanding he shipped on board the Holkar by the name of Charles Robinson, and was known only by the name of Tom Jones, yet it appeared by the testimony of a number of witnesses he was the same person. Diana Valentine swears positively that she was well acquainted with the prisoner; that she had boarded in the same house with him before the Holkar sailed. Peter Willis has known the prisoner for ten years, and testifies he shipped on hoard the Holkar; he knew him in' this city by the name of Tom Jones. Julia Freeman, Mary Adams (see the testimony) swear they know the prisoner, he was called Jones. There was no doubt, continued his. honor, that the prisoner at the bar was the same person who shipped on board the Holkar by the name of Charles Robinson, and that he is the same person known by the witnesses by the name of Tom Jones.
His honor then proceeded to recapitulate the circumstances of the case, the sailing of the Holkar, no information having since been received of her, King’s examination, his connected story, the recognition and arrest of the prisoner, King’s testimony, etc,, and concluded that the ease depended almost entirely upon his testimony, as he was proved to be a convicted felon; although restored to competency by the clemency of the executive, it was the duty of the jury to sift his testimony; that where he was not corroborated on the main points, by testimony of witnesses, or by the circumstances, they ought to pay no regard to it; and that if after a full and impartial view of the case, they were satisfied the evidence did not support the indictment, or if they had a fair and reasonable doubt, it was their duty to acquit; but if they were satisfied that King was corroborated by the testimony of other witnesses and by the circumstances of the case, and they had no reasonable doubt of the prisoner's guilt, it was their duty to say so.
He was found guilty, and sentenced to be executed on the 11th June. 1831.